This cause was tried without a jury, the court found the issues of res *Page 156 judicata as alleged in the answers of defendants Luse and Reynolds in favor of said defendants, and plaintiff has properly perfected his appeal to this court and has served and filed a brief in compliance with the rules of this court. Plaintiff assigns as error, among others, that the court erred in sustaining the plea of res adjudicata.
Defendant in error has failed to file brief herein; and where appellant complies with the rules, but appellee files no brief, the court will not search the record, but where the brief filed reasonably tends to support the assignments of error, a reversal will be ordered. Phillips v. Rogers, 30 Okla. 99,118 P. 371.
From an examination of the brief of plaintiff, we are led to believe that it reasonably tends to support the assignments of error, and this cause should therefore be reversed and remanded for a new trial.
By the Court: It is so ordered.